In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont


                               NO. 09-19-00059-CV



             IN RE COMMITMENT OF DAVID WAYNE JONES



                    On Appeal from the 435th District Court
                         Montgomery County, Texas
                       Trial Cause No. 03-05-03117-CV


                           MEMORANDUM OPINION

      Appellant David Wayne Jones was civilly committed for sex offender

treatment as a sexually violent predator. On February 20, 2019, Jones filed a pro se

notice of appeal from orders signed on January 30, 2019, that placed him in a tiered

program for sexually violent predators, amended the terms of his civil commitment,

and denied his motion to declare the civil commitment order invalid. See generally

Tex. Health & Safety Code Ann. § 841.0831 (West 2017). We questioned our

jurisdiction over this appeal, and Jones did not file a response.



                                          1
      Generally, the trial court retains jurisdiction while the commitment order

remains in effect, and we lack appellate jurisdiction when the trial court modifies a

commitment order without ending the court’s supervision of the committed person

and without making the otherwise interlocutory order appealable. In re Commitment

of Cortez, 405 S.W.3d 929, 932 (Tex. App.—Beaumont 2013, no pet.). Jones has

not identified a signed order by the trial court that is appealable at this time.

Accordingly, the appeal is dismissed for lack of jurisdiction. See Tex. R. App. P.

42.3(a), 43.2(f).

      APPEAL DISMISSED.




                                                    CHARLES KREGER
                                                        Justice


Submitted on March 27, 2019
Opinion Delivered March 28, 2019

Before McKeithen, C.J., Kreger, and Horton, JJ.




                                         2